Citation Nr: 1757396	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  11-20 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 1) vision loss of the right eye; 2) neuropathy of the left upper extremity (claimed as loss of command, left sided neuropathy and weakness); 3) cognitive disorder (claimed as cognitive disorder to include, but not limited to, attention, memory, loss of time, space, and aphasia); and 4) an acquired psychiatric condition, to include anxiety and depression, all as residuals of cerebrovascular accident (CVA). 


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran had active military service from September 1977 to May 1979.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision from the Department of Veterans Appeals (VA) Regional Office (RO).  

In August 2015, the Board determined that the Veteran had six compensation claims on appeal.  The Board, based upon a VA Form 21-22a executed in February 2015, found that Daniel Krasnegor, Esq., represented the Veteran for the six claims.  It denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of cerebrovascular accident, and it remanded the other five claims for development.  The Board subsequently vacated its denial of the § 1151 claim.

In October 2017, the Veteran executed a new VA Form 21-22a, in which she affirmed her election of Daniel Krasnegor, Esq. to represent her.  However, the wording of the VA Form 21-22a and a December 2017 telephone call with Mr. Krasnegor's office leads the Board to conclude that Mr. Krasnegor represents the Veteran for five of the six aforementioned issues.  Nevertheless, Mr. Krasnegor's office clarified that the Veteran is claiming the four disabilities cited on the title page as the residuals of her CVA.  As such, the Board has recharacterized the issue on appeal because it does not make sense to adjudicate an issue termed "residuals of a CVA" and four separate service connection claims when the residuals are expressly identified.  Thus, five separate appellate issues have become one.


FINDING OF FACT

The Veteran suffered additional disability associated with a CVA as a result of VA treatment due to carelessness, negligence, lack of proper skill, error in judgment, or some other instance of fault on VA's part.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of a cerebrovascular accident have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

1151 Claim - Background Law

Section 1151 compensation is awarded for qualifying additional disability in the same manner as if such additional disability were service-connected.  The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a).  

For purposes of establishing entitlement to section 1151 benefits, a disability or death is a qualifying additional disability or qualifying death if the disability or death:

(1) was not the result of the Veteran's willful misconduct; and

(2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(a)-(d). 

First, there must be evidence of additional disability, as shown by comparing the Veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  VA considers each body part or system separately.  The additional disability must not be the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the Veteran by VA.  38 C.F.R. § 3.361(c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

Third, with regard to causation, the proximate cause of the disability, as opposed to a remote contributing cause, must be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d). 

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(1).  Minor deviations from those requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Id.

With regard to reasonable foreseeability, whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).  However, if the Board makes an initial determination that any additional disability was not caused by VA, the Board is not required to make a finding as to whether the event in question was reasonably foreseeable.  See 38 C.F.R. § 3.361(c); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005). 

Thus, section 1151 contains two causation elements-a Veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  See 38 U.S.C.A. § 1151(a)(1).

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  Under 38 C.F.R. § 17.32(d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  Id. 

In determining whether § 1151 compensation is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The present case, however, concerns a claim of a failure to treat or diagnose a disability.  The Court has recognized the "difficulty in assessing the element of causation in cases involving an omission, such as a failure to diagnosis, versus those based on a commission, or an affirmative act, that leads to clearly identifiable injuries."  Roberson v. Shinseki, 22 Vet. App. 358, 363 (2009).  In a claim based on an alleged failure to diagnose, "a claimant cannot demonstrate an injury unless it is shown that VA should have diagnosed the condition in question.  Upon successfully demonstrating an injury or aggravation, a claimant must then prove that the injury or aggravation-the failure to diagnose--resulted in additional disability or death." Roberson, 22 Vet. App. at 364-65. 

In other words, in order to prove a claim under 38 U.S.C.A. § 1151 for failure to diagnose the evidence must show: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered. Roberson v. Shinseki, 607 F.3d 809, 817 (2010)(upholding GC's elements of a claim based on a failure to treat); VAOPGCPREC 05-01; see also 38 C.F.R. § 19.5 (2012) (stating that the Board is bound by precedent opinions of the VA's General Counsel ).  The Board acknowledges that these elements were delineated by VA's General Counsel as part of the version of 38 U.S.C.A. § 1151 effective for claims filed prior to October 1, 1997.  However, despite the fact that the law in effect at such time did not contain a "fault" requirement as it now does, the courts have determined that it is impossible to delineate proximate cause without speaking in terms of duty when considering a claim based on failure to diagnose, even for claims filed prior to the change in law.  Roberson v. Shinseki, 607 F.3d 809, 816 (Fed. Cir. 2010), aff'g 22 Vet. App. 358 (2009).  As such, there has been no real change in the standard for these claims concerning a failure to diagnose and the elements delineated by VA's General Counsel remain relevant to claims filed after October 1, 1997, such as the present appeal.

Analysis

The Veteran seeks entitlement to compensation under section 1151 for residuals of a cerebral vascular accident ("CVA") she suffered in April 2009.  

As noted above, in order for a claim pursuant to 38 U.S.C.A. § 1151 to be granted, it must be determined that an additional disability occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Pursuant to 38 C.F.R. § 3.361, this can be shown by establishing that VA treatment proximately caused additional disability, and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

The evidence does establish that the Veteran suffered a CVA between April 30, 2009 and May 6, 2009 with residual disabilities of reduced vision and left side neuropathy.  The record also reflects some breakdown in the treatment of the Veteran that led to failure to render an earlier diagnosis.  As the medical expert explained in the opinion received in December 2014, the covering provider was not timely contacted after an MRI, the ED made no acknowledgement of the MRI findings and it was unclear whether the veteran's regular treating physician received the MRI findings until the report was cosigned the next day.  Further, the expert indicated that there were several system issues and communication breakdowns.  Although the expert did not definitely state that a physician exercising the degree of skill and care ordinarily required should have diagnosed the condition, the totality of the opinion is clear: the Veteran's case was complicated by the absence of her normal provider, failure to report to the covering providers important diagnostic testing and assumptions made concerning the diagnosis.  It is reasonable to infer from this that a medical professional exercising skill and care required of the profession should not have made such errors nor had such breakdowns in the course of the treatment.  

The appeal turns on whether the Veteran suffered additional disability due to the delay in the diagnosis.  Two opinions diverge on this question.  On the one hand, Dr. F.B., authored an independent medical opinion requested by the Board, explaining that the Veteran did not likely suffer additional disability due to the delay as at the time of her initial presentation the work up was appropriate.  He explained in retrospect it was easy to recognize the symptoms were due to evolving stroke but most providers would have approached her treatment similarly given the information at the time.  Furthermore, the examiner opined that even if the providers recognized the symptoms as a stroke at an earlier time, definitive treatment would not have been offered because of the apparent time between symptom onset and ED evaluation.  Additionally, the examiner noted that it would be impossible to determine whether earlier initiation of medication would have altered the outcome.  

In contrast, the Veteran submitted an independent medical opinion from Dr. R.B. in January 2016 and an addendum in June 2017.  These documents, taken together, contravene Dr. F.B.'s opinion, noting Dr. F.B. "ignores the radiographic evidence of multiple embolic events over time," and explains the interaction of multiple drugs and the resulting impact on the Veteran.  They also explain the four separate disabilities the Veteran sustained because of the CVA.

The Board is satisfied that the evidence regarding whether the Veteran suffered additional disability due to the delay in the diagnosis is in equipoise.  Because the medical experts concur on the other elements of the 1151 claim, the Board will grant the appeal.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 1) vision loss of the right eye; 2) neuropathy of the left upper extremity (claimed as loss of command, left sided neuropathy and weakness); 3) cognitive disorder (claimed as cognitive disorder to include, but not limited to, attention, memory, loss of time, space, and aphasia); and 4) an acquired psychiatric condition, to include anxiety and depression, all as residuals of cerebrovascular accident (CVA), are granted.  VA should rate each of the four disabilities separately.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


